We concur upon the ground that the evidence does not show knowledge on the part of the defendant of the vicious character of the horse. We are not prepared to say that the evidence is not sufficient to sustain a finding that the horse was in fact vicious.
A petition for a rehearing of this cause was denied by the district court of appeal on September 14, 1908, and a petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on October 15, 1908.